Appellant insists that we erred in not holding erroneous the admission of the testimony of the witness Sherman that appellant was drunk on various occasions when he came back from his farm. The charge was the manufacture of intoxicating liquor. The paraphernalia for making such liquor was unquestionably found on the farm of appellant's wife of which he had charge. It would scarcely need argument to show it would be admissible to prove that other parties who went to appellant's farm where said still was located, went away in an intoxicated condition. We see no reason for doubting the admissibility of such testimony. The Venn case, 89 Tex.Crim. Rep., 232 S.W. Rep., 822, cited by appellant is not in *Page 439 
point. This court held that the testimony regarding the admission of a still found in possession of appellant five months from the time he was charged with selling the liquor, no connection whatever being shown between the two, shed no light upon the charge against the accused and was inadmissible. We are unable to see the similarity of Stanchel v. State, 89 Tex. Crim. 358, 231 S.W. Rep., 120. In that case appellant was charged with robbery at night without the use of a firearm. The State proved over his objection that at the time of his arrest he had on his person an automatic pistol. This was a separate and distinct offense and such proof seemed in no way to shed light on any issue involved in the robbery charge, and this court upheld the inadmissibility of such testimony. Of similar import is Watson v. State, 88 Tex.Crim. Rep., 225 S.W. Rep., 753, also cited by appellant.
Appellant insists that the testimony of a witness to the effect that appellant had paid a fine for Krit Douglass in the Federal court at Beaumont for violating the prohibition law, was inadmissible because there was better evidence, to-wit: the records of said court, of said fact. We might observe that no objection was offered to this testimony on the ground that it was secondary evidence, but we further note that the records would not be evidence of the fact that appellant paid the fine for Krit Douglass. The witness testified that appellant got the money from him with which to pay said fine.
Being unable to agree with either contention made by appellant in this motion, same is overruled.
Overruled.